Exhibit 10.3


AMENDED AND RESTATED


AGREEMENT OF LIMITED PARTNERSHIP

--------------------------------------------------------------------------------


EMMIS AUSTIN RADIO BROADCASTING COMPANY, L.P.

--------------------------------------------------------------------------------


JULY 1, 2003

--------------------------------------------------------------------------------


TABLE OF CONTENTS

    Page ARTICLE I - Formation of Partnership 1     Section 1.1 Continuation 1 
   Section 1.2 Name 1     Section 1.3 Business 1     Section 1.4 Places of
Business; Registered Agent; Names and Addresses of Partners 1     Section 1.5
Term 2     Section 1.6 Filings 2     Section 1.7 Title to Partnership Property
2     Section 1.8 Mergers and Exchanges 2  ARTICLE II - Definitions and
References 2     Section 2.1 Defined Terms 2     Section 2.2 References and
Titles 6  ARTICLE III - Capitalization 7     Section 3.1 Capital Contributions
of Partners 7     Section 3.2 Additional Capital Contributions; Partner Loans;
Adjustment of Sharing Ratios 7  ARTICLE IV - Allocations and Distributions 7 
   Section 4.1 Allocation of Profits and Losses 7     Section 4.2 Distributions
9  ARTICLE V - Management 10     Section 5.1 Power and Authority of General
Partner 10     Section 5.2 Duties and Services of the General Partner 11 
   Section 5.3 General Managers and Other Officers 12     Section 5.4 Employees
12     Section 5.5 Liability of Partners and Indemnification 12     Section 5.6
Contracts with Affiliates 13     Section 5.7 Reimbursement of General Partner
13     Section 5.8 Insurance 14     Section 5.9 Tax Elections 14     Section
5.10 Tax Returns 14     Section 5.11 Tax Matters Partner 14     Section 5.12
Withdrawal by the General Partner 14     Section 5.13 Certain Decisions 14 
ARTICLE VI - Rights of Limited Partners 15     Section 6.1 Rights of Limited
Partners 15     Section 6.2 Limitations on Limited Partners 16     Section 6.3
Liability of Limited Partners 16     Section 6.4 Withdrawal and Return of
Capital Contributions 16  ARTICLE VII - Books, Reports and Meetings 16 
   Section 7.1 Capital Accounts; Books and Records 16     Section 7.2 Bank
Accounts 17     Section 7.3 Reports 17  ARTICLE VIII - Dissolution, Liquidation
and Termination 17     Section 8.1 Dissolution 17     Section 8.2 Reconstitution
18     Section 8.3 Liquidation and Termination 18  ARTICLE IX - Assignment of
Interests 19     Section 9.1 Restrictions on Transfer 19     Section 9.2
Specific Performance 20     Section 9.3 Partners of Record, Related Matters 20 
   Section 9.4 Call Option 21     Section 9.5 Right of First Refusal; Tag-Along;
Involuntary Transfer Option 22     Section 9.6 Closings 23  ARTICLE X -
Miscellaneous 24     Section 10.1 Notices 24     Section 10.2 Amendment 24 
   Section 10.3 Partition 24     Section 10.4 Entire Agreement 25     Section
10.5 Severability 25     Section 10.6 No Waiver 25     Section 10.7 Applicable
Law 25     Section 10.8 Successors and Assigns 25     Section 10.9 Counterparts
25     Section 10.10 Dispute Resolution 25     Section 10.11 No Third Party
Beneficiaries 26     Section 10.12 Referral of Business Opportunities;
Noncompetition 26 





AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
EMMIS AUSTIN RADIO BROADCASTING COMPANY, L.P.

        THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP (this
“Agreement”), dated as of July 1, 2003, is made by and among Radio Austin
Management, L.L.C., a Texas limited liability company, as the general partner
(the “General Partner”), and Emmis Operating Company, an Indiana corporation
(“Emmis”), and Sinclair Telecable, Inc., an Indiana corporation (“Sinclair”), as
the limited partners (individually, a “Limited Partner” and collectively, the
“Limited Partners”).


ARTICLE I


CONTINUATION OF PARTNERSHIP

        Section 1.1     Continuation. This partnership (the “Partnership”) was
originally formed July 29, 1997, as a limited partnership pursuant to the
provisions of the Texas Revised Limited Partnership Act, Article 6132a-1,
Vernon’s Texas Civil Statutes, as amended from time to time, and any successor
statute or statutes (the “Act”). Immediately prior to the effective date of this
Amended and Restated Agreement of Limited Partnership, LBJ Broadcasting Company,
L.L.C., a Texas limited liability company and one of the two initial limited
partners of the Partnership, transferred its limited partnership interest and
withdrew as a limited partner, and Emmis was admitted as a replacement limited
partner. Sinclair and Emmis agree to continue the existence of the Partnership
and amend and restate this Agreement at this time to reflect their business
arrangement.

        Section 1.2     Name. The name of the Partnership shall be Emmis Austin
Radio Broadcasting Company, L.P. Subject to all applicable laws, the business of
the Partnership shall be conducted in the name of the Partnership unless under
the law of some jurisdiction in which the Partnership does business such
business must be conducted under another name or unless the General Partner
determines that it is advisable to conduct Partnership business under another
name. In such a case, the business of the Partnership in such jurisdiction or in
connection with such determination may be conducted under such other name or
names as the General Partner shall determine to be necessary. The General
Partner shall cause to be filed on behalf of the Partnership such partnership or
assumed or fictitious name certificate or certificates or similar instruments as
may from time to time be required by law.

        Section 1.3     Business. The business of the Partnership shall be to
engage in the business of acquiring, owning, operating, managing, selling,
leasing and otherwise dealing in any manner whatsoever with AM and FM radio
stations and any ancillary or related businesses and properties.

        Section 1.4     Places of Business; Registered Agent; Names and
Addresses of Partners.

        (a)     The address of the principal United States office and place of
business of the Partnership and its street address shall be 40 Monument Circle,
Suite 700, Indianapolis, Indiana 46204. The General Partner, at any time and
from time to time, may change the location of the Partnership’s principal place
of business and may establish such additional place or places of business of the
Partnership as the General Partner shall determine to be necessary or desirable.

        (b)     The registered office and registered agent of the Partnership in
the State of Texas shall be as specified in the Partnership’s certificate of
limited partnership (as amended from time to time). The General Partner, at any
time and from time to time, may change the Partnership’s registered office or
registered agent or both by complying with the applicable provisions of the Act,
and may establish, appoint and change additional registered offices and
registered agents of the Partnership in such other states as the General Partner
shall determine to be necessary or advisable.

        (c)     The General Partner is the sole general partner of the
Partnership. The General Partner’s mailing address and the street address of its
business is 40 Monument Circle, Suite 700, Indianapolis, Indiana 46204.

        (d)     The mailing address and street address of each of the Limited
Partners are set forth below the signature of each Limited Partner on the
signature page of this Agreement.

Section 1.5     Term. The Partnership shall continue until terminated in
accordance with Article VIII.

        Section 1.6     Filings. Upon the request of the General Partner, the
Limited Partners shall promptly execute and deliver all such certificates and
other instruments conforming hereto as shall be necessary for the General
Partner to accomplish all filing, recording, publishing and other acts
appropriate to comply with all requirements for the formation and operation of a
limited partnership under the laws of the State of Texas and for the
qualification and operation of a limited partnership (or a partnership in which
the Limited Partners have limited liability) in all other jurisdictions where
the Partnership shall propose to conduct business. Prior to conducting business
in any jurisdiction, the General Partner shall use its reasonable good faith
efforts to cause the Partnership to comply with all requirements for the
qualification of the Partnership to conduct business as a limited partnership
(or a partnership in which the Limited Partners have limited liability) in such
jurisdiction.

        Section 1.7     Title to Partnership Property. All property owned by the
Partnership, whether real or personal, tangible or intangible, shall be deemed
to be owned by the Partnership as an entity, and no Partner, individually, shall
have any ownership of such property. The Partnership may hold its property in
its own name or in the name of a nominee which may be the General Partner or any
of its Affiliates or any trustee or agent designated by them.

        Section 1.8     Mergers and Exchanges. With the prior written consent of
all of the Partners, the Partnership may be a party to a merger or an exchange
of the type described in Article 2.11 of the Act.


ARTICLE II


DEFINITIONS AND REFERENCES

        Section 2.1     Defined Terms. When used in this Agreement, the
following terms shall have the respective meanings set forth below:

        “Act” shall have the meaning assigned to such term in Section 1.1.

        “Addendum Agreement” shall have the meaning assigned to such term in
Section 9.1(c).

        “Additional Capital Contributions” shall mean the dollar amount of any
additional Capital Contributions made by a Partner pursuant to Section 3.2(a).
Such term shall not include the Capital Contributions or any portion thereof
made by a Partner pursuant to Section 3.1.

        “Additional Capital Return Amount” shall mean with respect to a Partner
(i) a return amount equal to the application to the balance of Net Additional
Capital from time to time of such Partner of a rate equal to two percent (2%)
over the the prime rate of interest for major money center banks most recently
reported in The Wall Street Journal under the heading “Money Rates”, less (ii)
all amounts distributed to such Partner pursuant to Section 4.2(b)(i).

         “Adjusted Capital Account” shall mean the Capital Account maintained
for each Partner as provided in Section 7.1(b), (a) increased by (i) the amount
of any unpaid Capital Contributions agreed to be contributed by such Partner
under Article III, if any, and (ii) an amount equal to such Partners’ allocable
share of Minimum Gain as computed on the last day of such fiscal year in
accordance with the applicable Treasury Regulations and (b) reduced by (1) the
amount of all losses and deductions reasonably expected to be allocated to such
Partner in subsequent years under Sections 704(e) (2) and 706(d) of the Internal
Revenue Code and Treasury Regulation § 1.751-1(b)(2)(ii)(d), and (ii) the amount
of all distributions reasonably expected to be made to such Partner to the
extent they exceed offsetting increases to such Partner’s Capital Account that
are reasonably expected to occur during (or prior to) the year in which such
distributions are reasonably expected to be made.

        “Affiliate” shall mean, with respect to any person, (a) any person
directly or indirectly owning, controlling or holding with power to vote 40% or
more of the outstanding voting equity interests of such person, (b) any person
directly or indirectly controlling, controlled by or under common control with
the such person, and (c) any officer, director, member, partner or sanguinal or
affinal kin of such person or any person described in subsection (a) or (b) of
this paragraph. As used in this Agreement, the term “person” shall include an
individual, an estate, a corporation, a partnership, a limited liability
company, an association, a joint stock company, a trust or any other entity.

        “Agreement” shall have the meaning assigned to such term in the
preamble.

        “Available Cash” shall mean, as of any date, the amount, if any, by
which:

(A)  

The cumulative net income (excluding trade, barter and other non-cash income) of
the Partnership (as determined in accordance with accounting principles
generally accepted in the United States applied in a manner consistent with the
preparation of Emmis’ audited financial statements) for the period from the date
of closing through the applicable date; plus income taxes, depreciation and
amortization to the extent deducted in the determination of such net income;
minus (or plus) any gain (or loss) on sale or other disposition of fixed assets
to the extent taken into account in determining such net income; minus any
principal debt service payments made during such period; minus capital
expenditures made during such period (except to the extent funded with debt
proceeds); and after adjusting such net income to exclude the cumulative effect
of changes in accounting principles;


      Exceeds:

(B)  

The sum of (i) all Distributable Cash required previously or on the applicable
date to be distributed to the Partners pursuant to Section 4.2, plus (ii) any
Available Cash previously distributed to the Partners in excess of the
Distributable Cash required under Section 4.2 to have been previously
distributed to the Partners.


         “Business Opportunities” shall have the meaning assigned to such term
in Section 10.12.

         “Buyer” shall have the meaning assigned to such term in Section 9.5(a).

        “Call Notice” shall have the meaning assigned to the term in Section
9.4(a),

         “Capital Account” shall have the meaning assigned to such term in
Section 7.1(6).

        “Capital Contributions” shall mean for any Partner at the particular
time in question the aggregate of the dollar amounts of any cash, or the fair
market value of any property (net of liabilities secured by such property which
the Partnership assumes or takes subject to) contributed to the capital of the
Partnership, or, if the context in which such term is used so indicates, the
dollar amounts of cash or the fair market value of any property (net of
liabilities secured by such property which the Partnership assumes or takes
subject to) agreed to be contributed, or requested to be contributed, by such
Partner to the capital of the Partnership.

         “Closing” shall have the meaning assigned to the term in Section
9.6(a),

         “Deficit Partner” shall have the meaning assigned to such term in
Section 4.1(b)(iv).

        “Dispute Notice” shall have the meaning assigned to such term in Section
10.1l(b).

        “Distributable Cash” shall mean, as of the last day of a calendar month,
the amount, if any, by which:

(A)  

The product of (I) 90% times (II) the cumulative net income (excluding trade,
barter and other non-cash income) of the Partnership (as determined in
accordance with accounting principles generally accepted in the United States
applied in a manner consistent with the preparation of Emmis’ audited financial
statements) for the period from the date of closing through the last day of the
second calendar month preceding the distribution date; plus income taxes,
depreciation and amortization to the extent deducted in the determination of
such net income; minus (or plus) any gain (or loss) on sale or other disposition
of fixed assets to the extent taken into account in determining such net income;
minus any principal debt service payments made during such period; minus capital
expenditures made during such period (except to the extent funded with debt
proceeds); plus the decrease (or minus the increase) in working capital
(excluding cash) as of the end of the last month in such period compared to the
working capital at the end of the preceding calendar month in such period; and
after adjusting such net income to exclude the cumulative effect of changes in
accounting principles;


      Exceeds:

(B)  

The amount of Distributable Cash required under Section 4.2 to have been
previously distributed to the Partners.


        “EBITDA” shall have the meaning assigned to the term in Section 9.4(b).

        “First Call Date” shall have the meaning assigned to the term in Section
9.4(c),

        “Emmis” shall have the meaning assigned to such term in the preamble.

         “General Partner” shall have the meaning assigned such term in the
introductory paragraph, and any person who becomes a substituted general partner
of the Partnership pursuant to the terms hereof.

        “General Partner Regulations” shall mean the Amended and Restated
Regulations of Radio Austin Management, L.L.C., as the same shall be amended
from time to time.

         “Indemnitee” shall have the meaning assigned to such term in Section
5.8(a).

         “Internal Revenue Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time, and any successor statute or statutes.

         “Limited Partners” shall have the meaning assigned to such term in the
introductory paragraph, and any person who becomes a substituted limited partner
of the Partnership pursuant to the terms hereof.

         “Management Agreement” shall have the meaning assigned to such term in
Section 5.1(d).

         “Management Fee” shall have the meaning assigned to such term in
Section 5.1(d).

        “Minimum Gain” shall mean (i) with respect to Partnership Nonrecourse
Liabilities, the amount of gain that would be realized by the Partnership if it
disposed of (in a taxable transaction) all Partnership properties that are
subject to Partnership Nonrecourse Liabilities in full satisfaction of
Partnership Nonrecourse Liabilities, computed in accordance with applicable
Treasury Regulations, or (ii) with respect to each Partner Nonrecourse Debt, the
amount of gain that would be realized by the Partnership if it disposed of (in a
taxable transaction) the Partnership property that is subject to such Partner
Nonrecourse Debt in full satisfaction of such Partner Nonrecourse Debt, computed
in accordance with applicable Treasury Regulations.

        “Net Additional Capital” shall mean the amount of Additional Capital
Contributions made by a Partner under Section 3.2 less all amounts returned to
the Partner under Section 4.2(b)(ii).

         “Offered Interest” shall have the meaning assigned to such term in
Section 9.5(a).

        “Other Partner” shall have the meaning assigned to such term in Section
9.5(a).

        “Ownership Unit” shall have the meaning specified in Section 9.1(a).

        “Partner Nonrecourse Debt” shall mean any nonrecourse debt of the
Partnership for which any Partner bears the economic risk of loss.

        “Partner Nonrecourse Deductions” shall mean the amount of deductions,
losses and expenses equal to the net increase during the year in Minimum Gain
attributable to a Partner Nonrecourse Debt, reduced (but not below zero) by
proceeds of such Partner Nonrecourse Debt distributed during the year to the
Partners who bear the economic risk of loss for such debt, as determined in
accordance with applicable Treasury Regulations.

        “Partners” shall mean the General Partner and the Limited Partners.

        “Partnership” shall mean Emmis Austin Radio Broadcasting Company, L.P.,
a Texas limited partnership.

        “Partnership Interest” shall mean the interest of a Partner in the
Partnership.

         “Partnership Nonrecourse Liabilities” shall mean nonrecourse
liabilities (or portions thereof) of the Partnership for which no Partner bears
the economic risk of loss.

        “Positive Partner” shall have the meaning assigned to such term in
Section 4.1(b)(iv).

        “Proportionate Share” as applied herein to the proportion of an
Ownership Unit or Partnership Interest that a Limited Partner shall have the
right to purchase or sell hereunder, shall mean that proportion of such
Ownership Unit or Partnership Interest, as applicable, then subject to purchase
or sell that the Ownership Unit or Partnership Interest, as applicable, owned by
the particular Limited Partner bears to the aggregate Ownership Units or
Partnership Interests, as applicable, owned by all Limited Partners having the
right to purchase or sell hereunder. In addition, if any Ownership Units or
Partnership Interests, as applicable then subject to purchase hereunder are not
purchased by any Limited Partner entitled to purchase the same, the term
“Proportionate Share” shall also include that proportion of Ownership Units or
Partnership Interests, as applicable, not purchased by any Limited Partner
entitled to purchase the same hereunder that the Ownership Units or Partnership
Interests, as applicable, owned by the particular Limited Partner bears to the
Ownership Units or Partnership Interests, as applicable, owned by all Limited
Partners having the right to purchase hereunder other than the Limited Partners
not purchasing any or all of the Ownership Units or Partnership Interests, as
applicable, such Limited Partner would be entitled to purchase under the first
sentence of this paragraph.

         “Receiving Partner” shall have the meaning assigned to such term in
Section 9.5(a).

         “SEC” shall mean the Securities and Exchange Commission.

        “Securities Act” shall mean the Securities Act of 1933, as amended, and
any successor statute thereto.

        “Sharing Ratio” shall mean for any Partner the percentage set forth
opposite such Partner’s name on the signature page to this Agreement.

        “Sinclair” shall have the meaning assigned to such term in the preamble.

         “Specified Price” shall have the meaning assigned to such term in
Section 9.5(a).

        “Tag-Along Interest” shall have the meaning assigned to such term in
Section 9.5(a).

         “Transfer” shall have the meaning assigned to such term in Section
9.1(a).

        “Treasury Regulations” shall mean those regulations promulgated by the
United States Treasury Department from time to time pursuant to and in
connection with the Internal Revenue Code.

        Section 2.2     References and Titles. All references in this Agreement
to articles, sections, subsections and other subdivisions refer to corresponding
articles, sections, subsections and other subdivisions of this Agreement unless
expressly provided otherwise. Titles appearing at the beginning of any of such
subdivisions are for convenience only and shall not constitute part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. Pronouns in
masculine, feminine and neuter genders shall be construed to include any other
gender, and words in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.


ARTICLE III


CAPITALIZATION

        Section 3.1     Capital Contributions of Partners. On or before the date
of this Agreement, Emmis has acquired the interest of LBJ Broadcasting Company,
L.L.C. in the Partnership, and Sinclair has contributed the assets (subject to
certain liabilities) of KEYI(FM), Austin, Texas, to the Partnership with a value
for capital account purposes agreed by Emmis and Sinclair.

        Section 3.2     Additional Capital Contributions; Partner Loans.

        (a)     The Partners shall not be obligated to make further
contributions to the capital of the Partnership. However, a Partner may make
Additional Capital Contributions to the Partnership in amounts and at such times
as agreed by the contributing Partner and the General Partner, provided that
(i) the General Partner shall not agree on behalf of the Partnership to accept
any Additional Capital Contribution unless such Additional Capital Contribution
is reasonably necessary for the operation of the Partnership’s business, and
(ii) each Limited Partner shall have the right to make a pro rata portion of any
Additional Capital Contribution to be accepted by the Partnership, based on the
Limited Partner’s relative Sharing Ratio.

        (b)     If the Partnership needs additional funds, one or more Partners
or any Affiliate of a Partner may, at the option of the General Partner, loan
such funds to the Partnership. Any such loan must be made upon terms and
conditions no less favorable to the Partnership than those upon which an
independent company would make such a loan to an entity with financial and
business characteristics similar to the Partnership.


ARTICLE IV


ALLOCATIONS AND DISTRIBUTIONS

        Section 4.1     Allocation of Profits and Losses.

        (a)     Except as provided in subsections (b), (c) and (d) of this
Section 4.1, all profits (and items thereof) of the Partnership shall be
allocated to the Partners as follows: (i) first, to any Partner to whom is
distributed an Additional Capital Return Amount pursuant to Section 4.2(b)(i),
profits equal to the Additional Capital Return Amount so distributed; and (ii)
thereafter in accordance with each Partner’s Sharing Ratio. In the event in any
taxable year profits are insufficient to equal the Additional Capital Return
Amount so distributed, profits in the next succeeding taxable year shall be
specially allocated pro rata to the extent of such deficiencies in prior years
after the application of subsection (a)(i) for such taxable year but prior to
the application of subsection (a)(ii) for such taxable year. Except as provided
in subsections (b), (c) and (d) of this Section 4.1, all losses (and items
thereof) of the Partnership shall be allocated and charged to the Partners in
accordance with each Partner’s Sharing Ratio. Gains or losses of the Partnership
on sales of assets shall be allocated in the same manner as provided in this
subsection (a).

        (b)     The following special allocations shall be made in the following
order:

    (i)        Any Partner Nonrecourse Deductions for any fiscal year or other
period shall be specially allocated to the Partner who bears the economic risk
of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with applicable Treasury
Regulations.


    (ii)        If for any fiscal year of the Partnership there is a net
decrease in Partnership Minimum Gain attributable to Partnership Nonrecourse
Liabilities, each Partner shall be allocated items of Partnership income and
gain for such fiscal year equal to such Partner’s share of such net decrease, as
determined in accordance with applicable Treasury Regulations. This paragraph
(ii) is intended to comply with the “minimum gain chargeback” requirement in
Section 1.704-2(f) of the Treasury Regulations and shall be interpreted
consistently therewith.


    (iii)        If for any fiscal year of the Partnership, there is a net
decrease in Partner Nonrecourse Debt Minimum Gain attributable to a Partner
Nonrecourse Debt, each Partner shall be allocated items of Partnership income
and gain equal to such Partner’s share of such net decrease, as determined in
accordance with applicable Treasury Regulations. This paragraph (iii) is
intended to comply with the “minimum gain chargeback” requirement in Section
1.704-2(i)(4) of the Treasury Regulations and shall be interpreted consistently
therewith.


    (iv)        If for any fiscal year of the Partnership the allocation of any
loss or deduction (net of any income or gain) to any Partner would cause or
increase a negative balance in such Partner’s Adjusted Capital Account as of the
end of such fiscal year (a “Deficit Partner”) after taking into account the
provisions of paragraphs (i) through (iii) of this Section 4.l(b), only the
amount of such loss or deduction that reduces the balance to zero shall be
allocated to such Deficit Partner and the remaining loss or deduction shall be
allocated to the Partners whose Adjusted Capital Accounts have a positive
balance remaining at such time (the “Positive Partners”) in proportion to such
positive balances. After any such allocation, any Partnership income or gain
that would otherwise be allocated to the Deficit Partner shall be allocated
instead to the Positive Partners up to an amount equal to the loss or deduction
allocated to the Positive Partners under the preceding sentence; provided,
however, that no allocation of income or gain shall be made under this sentence
if the effect of such allocation would be to cause the Adjusted Capital Account
of a Deficit Partner to be less than zero. If, after taking into account the
allocation in the first sentence of this paragraph (iv), the Adjusted Capital
Account balance of a Deficit Partner remains less than zero at the end of a
fiscal year, a pro rata portion of each item of Partnership income or gain
otherwise allocable to the Positive Partners for such fiscal year (or if there
is no such income or gain allocable to the Positive Partners for such fiscal
year, all such income or gain so allocable in the succeeding fiscal year or
years) shall be allocated to the Deficit Partner in an amount necessary to cause
its Adjusted Capital Account balance to equal zero; provided that if there is
more than one Deficit Partner, such income or gain shall be allocated to all
Deficit Partners in proportion to their negative Adjusted Capital Accounts; and
provided further that no allocation under this sentence shall have the effect of
causing any Positive Partner’s Adjusted Capital Account to be less than zero.
This paragraph (iv) is intended to comply with the requirements of the alternate
test for economic effect (including the requirement of a “qualified income
offset”) contained in Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations
in such manner that minimizes, to the extent possible, the potential distortion
to the economic arrangement of the Partners as otherwise reflected in this
Agreement, and this paragraph (iv) shall be interpreted consistently with such
intent.


    (v)        Any deduction arising from payment of a Management Fee shall be
specially allocated to Emmis.


        (c)     In the case of any property contributed to the Partnership by
any Partner which at the time of contribution has an adjusted tax basis which
differs from its fair market value, items of income, gain, loss and deduction
shall, solely for income tax purposes, be allocated as required under Section
704(c) of the Internal Revenue Code to take account of such difference. In
making such allocations the General Partner shall use the “traditional method
with curative allocations,” as specified in the Treasury Regulations published
under Section 704(c) of the Internal Revenue Code, which curative allocations
shall be limited to depreciation and amortization deductions, so that each
Limited Partner will be entitled to the same amount of depreciation and
amortization deductions for federal income tax purposes as such Limited Partner
would have received if all depreciation and amortization deductions attributable
to property contributed by such Limited Partner had been allocated to such
Limited Partner.

        (d)     If, after applying the foregoing provisions of this Section 4.1,
a distribution of cash or marketable securities to any Partner (including deemed
distributions resulting from reductions in debt allocated to such Partner) would
exceed the tax basis of such Partner in its interest in the Partnership
immediately before the distribution such that income would be recognized by such
Partner under Section 731(a) of the Internal Revenue Code, income or gain for
the period immediately prior to such distribution shall be reallocated in a
manner that avoids this result to the extent possible and to the extent such
reallocation is not inconsistent with the foregoing provisions of this Section
4.1.

        (e)     It is the intention of the Partners that the allocations
described in this Agreement comply with the requirements of Treasury Regulation
Section 1.704. To the extent any changes to these allocations are required by
the applicable Treasury Regulations with respect to such items, the General
Partner is hereby authorized to make such changes after notice to the Partners.

        Section 4.2     Distributions.

        (a)     Subject to Section 4.2(d), the General Partner shall cause the
Partnership to distribute to the Partners the following amounts of cash on the
following dates:

Date Distribution to
Sinclair Distribution to Emmis Distribution to
General Partner _______________, 2003     $ 346,472 .35 $347,861 .01 $5,666 .64
_______________, 2003   $ 346,472 .35 $347,861 .01 $5,666 .64 _______________,
2003   $ 346,472 .35 $347,861 .01 $5,666 .64

        (b)     Commencing on the last day of the third full calendar month
following the date of this Agreement and on the last day of each succeeding
calendar month during the term of the Partnership, the Partnership will first
make the following preferred cash distributions of Distributable Cash (to the
extent of available Distributable Cash as of such date) to Partners who have
made Additional Capital Contributions that have not been returned:

(i)  

First, subject to Section 4.2(d), to each Partner an amount equal to such
Partner’s Additional Capital Return Amount, pro rata according to such
Additional Capital Return Amounts; and


(ii)  

Then, to each Partner an amount equal to such Partner’s Net Additional Capital,
pro rata according to the amounts of such Net Additional Capital.


        (c)     Commencing on the last day of the third full calendar month
following the date of this Agreement and on the last day of each succeeding
calendar month during the term of the Partnership, the Partnership will next
make a cash distribution to the Partners equal to any Distributable Cash
remaining as of such date after the distributions, if any, of Distributable Cash
under Section 4.2(b). To the extent determined appropriate within the General
Partner’s discretion, the Partnership will be entitled, but not obligated, to
distribute Available Cash in excess of Distributable Cash required to be
distributed under this Section 4.2(c). Subject to Section 4.2(d), all
distributions of Available Cash (including Distributable Cash) will be made to
the Partners in accordance with their respective Sharing Ratios.

        (d)     If the Partnership has entered into a Management Agreement in
accordance with Section 5.1(d), then (i) any Management Fee paid to Emmis or its
Affiliate on a distribution date specified in Section 4.2(a) shall be deducted
from the amount payable to Emmis pursuant to Section 4.2(a) on such date;
(ii) any Management Fee paid to Emmis or its Affiliates shall be disregarded in
calculating Distributable Cash and Available Cash; (iii) any Management Fee
calculated in the same manner as a distribution payable pursuant to Section
4.2(b)(i) and that is paid to Emmis or its Affiliate at the end of a calendar
month shall be deducted from the amount payable to Emmis pursuant to Section
4.2(b)(i) at the end of such calendar month; (iv) any Management Fee calculated
in the same manner as a distribution of Distributable Cash payable pursuant to
Section 4.2(c) and that is paid to Emmis or its Affiliate at the end of a
calendar month shall be deducted from the amount of Distributable Cash payable
to Emmis pursuant to Section 4.2(c) at the end of such calendar month; (v) any
Management Fee based on a distribution of Available Cash payable pursuant to
Section 4.2(c) and that is paid to Emmis or its Affiliate shall be deducted from
such distribution of Available Cash payable to Emmis pursuant to Section 4.2(c);
and (vi) the General Partner shall make such equitable adjustments in
allocations of profits and losses and distributions as are reasonably necessary
to place the Partners as nearly as possible in the same situation as if no
Management Fee had been paid.


ARTICLE V


MANAGEMENT

      Section 5.1     Power and Authority of General Partner.

        (a)     The General Partner shall conduct, direct and exercise full
control over all activities of the Partnership. Except as otherwise expressly
provided in Section 5.2 and elsewhere in this Agreement or in the General
Partner Regulations, all management powers over the business and affairs of the
Partnership shall be exclusively vested in the General Partner, and the Limited
Partners shall have no right of control over the business and affairs of the
Partnership. In addition to the powers now or hereafter granted a general
partner of a limited partnership under the Act or which are granted to the
General Partner under any other provision of this Agreement, the General Partner
shall have full power and authority to do all things deemed necessary or
desirable by it to conduct the business of the Partnership in the name of the
Partnership, including, without limitation, (i) the determination of the
business activities in which the Partnership will participate; (ii) the making
of any expenditures, the borrowing of money, subject to the General Partner
Regulations the guaranteeing of indebtedness and other liabilities, the issuance
of evidences of indebtedness, and the incurring of any obligations it deems
necessary or advisable for the conduct of the business activities of the
Partnership; (iii) subject to the General Partner Regulations, the acquisition,
disposition, mortgage, pledge, encumbrance, hypothecation, or exchange of any or
all of the real estate or other assets of the Partnership; (iv) the entering
into and execution of any contracts or other agreements customarily employed in
the industry and any and all other instruments or documents considered by the
General Partner to be necessary or appropriate to carry on and conduct the
business of the Partnership, for such consideration and on such terms as the
General Partner may determine to be in the best interests of the Partnership or
the implementation of its powers under this Agreement; (v) the selection and
dismissal of employees and outside attorneys, accountants, consultants and
contractors and the determination of their compensation and other terms of
employment or hiring; (vi) the maintenance of such insurance for the benefit of
the Partnership as it deems necessary; (vii) the formation of any limited or
general partnerships, joint ventures, corporations, limited liability companies
or other relationships that it deems desirable, and the contribution to such
partnerships, ventures, corporations, limited liability companies or other
relationships of assets and properties of the Partnership; (viii) the
representation of the Partnership before any governmental authority or
regulatory agency and the making of all necessary or appropriate filings before
such authority or agency; (ix) the appointing of attorneys-in-fact and officers
who will act on behalf of the Partnership; (x) the admission of additional
limited partners upon such terms and upon such conditions as the General Partner
shall determine in its sole discretion; and (xi) the control of any matters
affecting the rights and obligations of the Partnership, including the conduct
of litigation and the incurring of legal expenses and the settlement of claims
and litigation.

        (b)     To the extent required under any applicable law, each Limited
Partner hereby consents and agrees that the General Partner is authorized to
execute, deliver and perform the agreements, acts, transactions and matters
described in the Agreement on behalf of the Partnership without any further act,
approval or vote of the Partners or the Partnership, notwithstanding any other
provision of this Agreement, the Act or any applicable law, rule or regulation,
including without limitation the sale or disposition of Partnership property and
despite the fact that the specific terms and conditions of any such sale or
disposition are not presently known by such Partner. The participation by the
General Partner in any agreement or action authorized or permitted under this
Agreement shall not constitute a breach by the General Partner of any duty that
the General Partner may owe the Partnership or the Limited Partners under this
Agreement or under applicable law.

        (c)     In accomplishing all of the foregoing and in fulfilling its
obligation pursuant to this Agreement, the General Partner may, in its sole
discretion, retain or use the personnel, properties and equipment of any of its
Affiliates or the General Partner may hire or rent those of third parties and
may employ on a temporary or continuing basis outside accountants, attorneys,
consultants and others on such terms as the General Partner deems advisable.
Without limiting the generality of the foregoing, the Partners specifically
acknowledge that all or substantially all of the employees working at the
Partnership’s radio stations will be employees of Emmis or an Affiliate of Emmis
rather than employees of the Partnership or the General Partner. No person, firm
or corporation dealing with the Partnership shall be required to inquire into
the authority of the General Partner to take any action or make any decision.

        (d)     In fulfilling its obligations pursuant to this Agreement, the
General Partner may, in its sole discretion, cause the Partnership to enter into
a management agreement (a “Management Agreement”) with Emmis or any Affiliate of
Emmis pursuant to which Emmis or such Affiliate would undertake to perform all
or any portion of the management responsibilities of the General Partner under
this Agreement. The amount payable to Emmis or such Affiliate under any such
Management Agreement shall not exceed the sum of (i) any distributions to which
Emmis would otherwise be entitled under Section 4.2 (the “Management Fee”) and
(ii) any reimbursements of expenses to which the General Partner would be
entitled under this Agreement.

        Section 5.2     Duties and Services of the General Partner. The General
Partner shall comply in all respects with the terms of this Agreement. In the
conduct of the business and operations of the Partnership, the General Partner
shall (a) use its reasonable good faith efforts to cause the Partnership (i) to
comply with the terms and provisions of all agreements to which the Partnership
is a party or to which its properties are subject, (ii) to comply with all
applicable laws, ordinances or governmental rules and regulations to which the
Partnership is subject and (iii) to obtain and maintain all licenses, permits,
franchises and other governmental authorizations necessary with respect to the
ownership of Partnership properties and the conduct of the Partnership’s
business and operations and (b) attend to other day-to-day affairs of the
Partnership in a manner which is in the best interests of the Partnership.

        Section 5.3     General Managers and Other Officers.

        (a)     The General Partner shall appoint one or more General Managers
to be responsible for the oversight of the day-to-day operations of the
Partnership as they relate to one or more of the Partnership’s radio station
assets. In addition, the General Managers shall have such other powers and
duties as may be delegated to them from time to time by the General Partner. Any
General Manager may be removed, either for or without cause, at any time by the
General Partner.

        (b)     The Board of Directors and officers of the General Partner shall
also constitute the Board of Directors and officers of the Partnership. Any
action taken by the Board of Directors or officers of the General Partner on
behalf of the Partnership shall be deemed to be action by the Board of Directors
or officers, respectively, of the Partnership in their capacity as such.

        (c)     The General Partner may appoint one or more persons to act as
other officers or agents of the Partnership, with the responsibilities, powers,
titles, terms of office and duties the General Partner prescribes. Any such
officer or agent may be removed, either for or without cause, at any time by the
General Partner. The same person may hold two or more offices.

        Section 5.4     Employees. The General Partner may, on the Partnership’s
behalf, hire (and subsequently terminate or promote) such employees of the
Partnership at such salaries and with such responsibilities as it deems
appropriate. The General Partner is also authorized to lease or otherwise
arrange for the services of employees of Emmis, Sinclair, any of their
Affiliates or any third party. In connection therewith, the General Partner way
also create or adopt such employee benefit plans and policies as it deems
appropriate and is hereby authorized to obtain such insurance policies and enter
into such other arrangements as it deems appropriate in connection with such
plans and policies.

        Section 5.5     Liability of Partners and Indemnification.

        (a)     The General Partner, the Limited Partners and their Affiliates,
and their partners, officers, directors, employees and agents, shall not be
liable, responsible or accountable in damages or otherwise to the Partnership or
the other Partners for any acts or omissions that do not constitute gross
negligence or willful misconduct, and the Partnership shall indemnify to the
maximum extent permitted under the Act and save harmless the General Partner and
the Partners and their partners, officers, directors, employees and agents
(individually, “Indemnitee”) from all liabilities for which indemnification is
permitted under the Act. Any act or omission performed or omitted by an
Indemnitee on advice of legal counsel or an independent consultant who has been
employed or retained by the Partnership shall be presumed to have been performed
or omitted in good faith without gross negligence or willful misconduct. THE
PARTIES RECOGNIZE THAT THIS PROVISION SHALL RELIEVE ANY SUCH INDEMNITEE FROM ANY
AND ALL LIABILITIES, OBLIGATIONS, DUTIES, CLAIMS, ACCOUNTS AND CAUSES OF ACTION
WHATSOEVER ARISING OR TO ARISE OUT OF ANY ORDINARY NEGLIGENCE BY ANY SUCH
INDEMNITEE, AND SUCH INDEMNITEE SHALL BE ENTITLED TO INDEMNIFICATION FROM ACTS
OR OMISSIONS THAT MAY CONSTITUTE ORDINARY NEGLIGENCE.

        (b)     The Partnership shall, to the maximum extent permitted under the
Act, pay or reimburse expenses incurred by an Indemnitee in connection with the
Indemnitee’s appearance as a witness or other participation in a proceeding
involving or affecting the Partnership at a time when the Indemnitee is not a
named defendant or respondent in the proceeding.

        (c)     The General Partner shall have the right to require that any
contract entered into by the Partnership provide that the General Partner shall
have no personal liability for the obligations of the Partnership thereunder.

        (d)     The indemnification provided by this Section 5.5 shall be in
addition to any other rights to which each Indemnitee may be entitled under any
agreement or vote of the Partners, as a matter of law or otherwise, both as to
action in the Indemnitee’s capacity as a Partner or an officer, director,
employee or agent of a Partner or as a person serving at the request of the
Partnership as set forth above and to action in another capacity, and shall
continue as to an Indemnitee who has ceased to serve in such capacity and shall
inure to the benefit of the heirs, successors, assigns, administrators and
personal representatives of the Indemnitee.

        (e)     In no event may an Indemnitee subject the Limited Partners to
personal liability by reason of this indemnification provision.

        (f)     An Indemnitee shall not be denied indemnification in whole or in
part under this Section 5.5 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

        (g)     The Limited Partners hereby expressly agree that (i) the duty of
loyalty owed by the General Partner under Section 4.04(b) of the Texas Revised
Partnership Act shall not be violated by the types or categories of activities
of, and standards applicable to, the General Partner or its Affiliates described
in the foregoing provisions of this Section 5.5 and the other express provisions
of this Agreement, (d) the foregoing provisions of this Section 5.5 and the
other express provisions of this Agreement shall determine the standards by
which the performance of the obligation or duty of care owed by the General
Partner and its Affiliates under Section 4.04(c) of the Texas Revised
Partnership Act is to be measured and (iii) the activities, standards and
provisions described or referred to in subsections (i) and (ii) of this sentence
are not manifestly unreasonable.

        Section 5.6     Contracts with Affiliates. The Partnership may enter
into contracts and agreements with the General Partner and any of its Affiliates
for the rendering of services and the sale and lease of supplies, equipment and
personnel on such arm’s-length terms that are no less favorable to the
Partnership than those available from unrelated third parties. The Partnership
is specifically authorized to enter into a Management Agreement in accordance
with Section 5.1(d).

        Section 5.7     Reimbursement of General Partner. The Partnership shall
pay or reimburse to the General Partner, as a Partnership expense, all
reasonable direct costs and expenses incurred by the General Partner in managing
and conducting the business and affairs of the Partnership, including, without
limitation, (i) all costs and expenses incurred in any business of the
Partnership, (ii) secretarial, telephone, office rent and other office expenses,
(iii) salaries and other compensation expenses of employees, officers and
directors, (iv) other administrative expenses, (v) travel expenses, (vi) legal
and accounting costs and expenses and (vii) expenses incurred in providing or
obtaining such other professional, technical, administrative services and advice
as the General Partner may deem necessary or desirable. The General Partner may
utilize the services of any of its Affiliates or the Affiliates of Sinclair in
the course of conducting the business and affairs of the Partnership, and the
Partnership may pay, and any such Affiliate shall be entitled to receive, a
reasonable fee for any services performed at the request of the General Partner
for the Partnership. However, no such fee shall include any allocation of such
Affiliate’s direct or indirect overhead expense. The General Partner shall
determine which expenses are allocable to the Partnership in a manner which is
fair and reasonable to the General Partner and the Partnership, and if such
allocation is made by the General Partner in good faith it shall be conclusive
in the absence of manifest error.

        Section 5.8     Insurance. The General Partner shall acquire and
maintain for the Partnership at the Partnership’s expense insurance covering
such risks and in such amounts as the General Partner shall from time to time
determine to be necessary or appropriate.

        Section 5.9     Tax Elections. The General Partner shall make such tax
elections on behalf of the Partnership as it shall deem appropriate in its sole
discretion; provided, however, that no Partner shall elect to have the
Partnership be treated as anything other than a partnership for federal income
tax purposes. The General Partner shall make an election under Section 754 of
the Internal Revenue Code to give Emmis the benefit of a step-up in basis in the
Partnership’s assets in connection with its admission as a Partner. The General
Partner shall elect a fiscal year ending February 28 as the Partnership’s fiscal
year.

        Section 5.10     Tax Returns. The General Partner shall prepare or cause
to be prepared and timely file all federal, state and local income and other tax
returns and reports as may be required as a result of the business of the
Partnership.

        Section 5.11     Tax Matters Partner. The General Partner shall be
designated the tax matters partner under Section 6231 of the Internal Revenue
Code. The General Partner is authorized to take such actions and to execute and
file all statements and forms on behalf of the Partnership which may be
permitted or required by the applicable provisions of the Internal Revenue Code
or Treasury Regulations issued thereunder. The General Partner shall have full
and exclusive power and authority on behalf of the Partnership to represent the
Partnership (at the Partnership’s expense) in connection with all examinations
of the Partnership’s affairs by tax authorities, including resulting
administrative and judicial proceedings, and to expend Partnership funds for
professional services and costs associated therewith. Such power and authority
shall include, without limitation, the power and authority to extend the statute
of limitations, file a request for administrative adjustment, file suit
concerning any Partnership tax matter, and to enter into a settlement agreement
relating to any Partnership tax matter.

        Section 5.12     Withdrawal by the General Partner. The General Partner
shall not voluntarily withdraw from the Partnership.

        Section 5.13     Certain Decisions.

        (a)     Unless otherwise expressly provided in this Agreement (i)
whenever a conflict of interest exists or arises between the General Partner, on
the one hand, and the Partnership or the Limited Partners, on the other hand, or
(ii) whenever this Agreement provides that the General Partner shall act in a
manner which is or provide terms which are fair and are reasonable to the
Partnership or the Limited Partners, the General Partner shall resolve such
conflict of interest, take such action or provide such terms considering, in
each case, the relative interests of each party to such conflict, agreement,
transaction or situation and the benefits and burdens relating to such
interests, any customary or accepted industry practices, and any applicable
generally accepted accounting practices or principles, and in the absence of bad
faith by the General Partner, the resolution, action or terms so made, taken or
provided by the General Partner shall not constitute a breach of this Agreement
or a breach of any standard of care or duty imposed herein or under the Act or
any other applicable law, rule or regulation. Unless otherwise expressly
provided in this Agreement, any provision contained herein shall control to the
fullest extent possible if it is in conflict with such standard of care or duty,
the Act or any other applicable law, rule or regulation; and each Partner hereby
waives such standard of care or duty under the Act and such applicable law, rule
or regulation and agrees that the same shall be modified and/or waived to the
extent necessary to permit the General Partner to act as described above and to
give effect to the foregoing provisions of this Section 5.13.

        (b)     Whenever in this Agreement the General Partner is permitted or
required to make a decision (i) in its “sole discretion” or “discretion,” or
under a grant of similar authority or latitude, the General Partner shall be
entitled to consider only such interests and factors as it desires and shall
have no duty or obligation to give any consideration to any interests or factors
affecting the Partnership or the Limited Partners or (ii) in “good faith” or
under another express standard, the General Partner shall act under such express
standard and shall not be subject to any other or different standards imposed by
this Agreement or under the Act or any other applicable law, rule or regulation.
Each Partner hereby consents and agrees that the General Partner may so act,
waives any standard of care or duty imposed in this Agreement or under the Act
or any other applicable law, rule or regulation, waives the rights and
protection provided and afforded thereby, and agrees that the same shall be
modified and/or waived to the extent necessary to permit the General Partner to
act as described above and to give effect to the foregoing provision of this
Section 5.13.

        (c)     The Limited Partners hereby expressly agree that (i) the duty of
loyalty owed by the General Partner under Section 4.04(b) of the Texas Revised
Partnership Act shall not be violated by the types or categories of activities
of, and standards applicable to, the General Partner or its Affiliates described
in the foregoing provisions of this Section 5.13 and the other express
provisions of this Agreement, (ii) the foregoing provisions of this Section 5.13
and the other express provisions of this Agreement shall determine the standards
by which the performance of the obligation or duty of care owed by the General
Partner and their Affiliates under Section 4.04(c) of the Texas Revised
Partnership Act is to be measured and (iii) the activities, standards and
provisions described or referred to in subsections (i) and (ii) of this sentence
are not manifestly unreasonable.


ARTICLE VI


RIGHTS OF LIMITED PARTNERS

        Section 6.1     Rights of Limited Partners. Each of the Limited Partners
shall have the right to: (a) have the Partnership books and records (including,
without limitation, those required under the Act) kept at the principal United
States office of the Partnership and at all reasonable times to inspect and copy
any of them at the sole expense of such Limited Partner; (b) have on demand true
and full information of all things affecting the Partnership and a formal
account of Partnership affairs whenever circumstances render it just and
reasonable; (c) have dissolution and winding up of the Partnership by decree of
court as provided for in the Act; and (d) exercise all rights of a limited
partner under the Act (except to the extent otherwise specifically provided
herein). The Limited Partners acknowledge that they may receive information
regarding the Partnership in the nature of trade secrets or that otherwise is
confidential, the release of which may be damaging to the Partnership. Each
Limited Partner shall hold in strict confidence any information it receives
regarding the Partnership and will not disclose it to any person other than
another Limited Partner, except for disclosures (1) compelled by law (but the
Limited Partner must notify the General Partner promptly of any request for that
information, before disclosing it, if practicable), (2) to advisors or
representatives of the Limited Partner who have agreed to be bound by the
provisions hereof or (3) of information that Limited Partner also has received
from a source independent of the Partnership that the Limited Partner reasonably
believes obtained that information without breach of any obligation of
confidentiality. The Limited Partners acknowledge that breach of the provisions
of this Section 6.1 may cause irreparable injury to the Partnership for which
monetary damages are inadequate, difficult to compute, or both. Accordingly, the
Limited Partners agree that the provisions of this Section 6.1 may be enforced
by specific performance.

        Section 6.2     Limitations on Limited Partners. The Limited Partners
(in their respective capacities as Limited Partners of the Partnership) shall
not: (a) be permitted to take part in the business or control of the business or
affairs of the Partnership; (b) have any voice in the management or operation of
any Partnership property; or (c) have the authority or power to act as agent for
or on behalf of the Partnership or any other Partner, to do any act which would
be binding on the Partnership or any other Partner, or to incur any expenditures
on behalf of or with respect to the Partnership. No Partner shall hold out or
represent to any third party that the Limited Partners have any such power or
right or that the Limited Partners are anything other than “limited partners” in
the Partnership.

        Section 6.3     Liability of Limited Partners. The Limited Partners
shall not be liable for the debts, liabilities, contracts or other obligations
of the Partnership except (a) for any unpaid Capital Contributions agreed to be
made by a Partner, (b) to the extent of the Limited Partners’ share of the
assets (including undistributed revenues) of the Partnership and (c) as
otherwise provided in the Act.

        Section 6.4     Withdrawal and Return of Capital Contributions. No
Limited Partner shall be entitled to (a) withdraw from the Partnership except
upon the assignment by such Limited Partner of all of its interest in the
Partnership in accordance with Section 9.1, or (b) the return of its Capital
Contributions except to the extent, if any, that distributions made pursuant to
the express terms of this Agreement are or may be considered as such by law or
upon dissolution and liquidation of the Partnership, and then only to the extent
expressly provided for in this Agreement and as permitted by law.


ARTICLE VII


BOOKS, REPORTS AND MEETINGS

        Section 7.1     Capital Accounts; Books and Records.

        (a)     The General Partner shall keep books of account for the
Partnership in accordance with the terms of this Agreement. Such books shall be
maintained at the principal office of the Partnership.

        (b)     An individual capital account (a “Capital Account”) shall be
maintained by the Partnership for each Partner as provided below:

    (i)        The Capital Account of each Partner shall, except as otherwise
provided herein, be (A) credited with the amount of any cash contributed to the
Partnership by such Partner; (B) credited with the fair market value of any
property contributed to the Partnership by such Partner (net of liabilities
secured by such contributed property that the Partnership is considered to
assume or take subject to under Section 752 of the Internal Revenue Code), (C)
credited with the amount of any item of taxable income or gain and the amount of
any item of income or gain exempt from tax allocated to such Partner for federal
income tax purposes, (D) debited by the amount of any item of deduction or loss
allocated to such Partner for federal income tax purposes, (E) debited by such
Partner’s allocable share of expenditures described in Section 705(a)(2)(B) of
the Internal Revenue Code, and (F) debited by the amount of cash or the fair
market value of any property distributed to such Partner (net of liabilities
secured by such distributed property that such Partner is considered to assume
or take subject to under Section 752 of the Internal Revenue Code).


    (ii)        Any adjustments of basis of Partnership property provided for
under Sections 734 and 743 of the Internal Revenue Code and comparable
provisions of state law (resulting from an election under Section 754 of the
Internal Revenue Code or comparable provisions of state law) shall not affect
the Capital Accounts of the Partners, except to the extent required by Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), and the Partners’ Capital Accounts
shall be debited or credited pursuant to the terms of this Section 7.1(b) as if
no such election had been made.


    (iii)        Capital Accounts shall be adjusted, in a manner consistent with
this Section 7.1(b), to reflect any adjustments in items of Partnership income,
gain, loss or deduction that result from amended returns filed by the
Partnership or pursuant to an agreement by the Partnership with the Internal
Revenue Service or a final court decision.


    (iv)        In the case of property contributed to the Partnership by a
Partner, the Partners’ Capital Accounts shall be debited or credited in
accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g) for items of
depreciation, cost recovery, amortization, and gain or loss with respect to such
property computed in the same manner as such items would be computed if the
adjusted tax basis of such property were equal to its fair market value on the
date of the contribution of the property to the Partnership, in lieu of the
adjustments to the Capital Accounts otherwise provided in this Section 7.1(b)
for such items.


    (v)        It is the intention of the Partners that the Capital Accounts of
each Partner be kept in the manner required under Treasury Regulation Section
1.704-1(b)(2)(iv). To the extent any additional adjustment to the Capital
Accounts is required by such Regulation, the General Partner is hereby
authorized to make such adjustment after notice to the Partners.


        Section 7.2     Bank Accounts. The General Partner shall cause one or
more accounts to be maintained in a bank (or banks) which is a member of the
Federal Deposit Insurance Corporation, which accounts shall be used for the
payment of the expenditures incurred by the Partnership in connection with the
business of the Partnership, and in which shall be deposited any and all
receipts of the Partnership. The General Partner shall determine the number of
and the persons who will be authorized as signatories on each such bank account.
The General Partner may invest the Partnership funds in such money market
accounts or other investments as the General Partner shall determine to be
necessary or appropriate.

        Section 7.3     Reports. The Partnership shall deliver to the Partners
(i) annually, within 135 days after the end of each fiscal year of the
Partnership, financial statements as of the end of and for such fiscal year
which have been audited by a public accounting firm selected by the General
Partner, (ii) monthly, within 30 days after the end of the preceding month, an
unaudited income statement and an unaudited balance sheet as of the end of and
for the preceding month and (iii) such other reports and financial statements as
the General Partner shall determine from time to time or as a Limited Partner
shall reasonably request.


ARTICLE VIII


DISSOLUTION, LIQUIDATION AND TERMINATION

        Section 8.1     Dissolution. The Partnership shall be dissolved upon the
occurrence of any of the following:

    (a)        The fifty (50) year anniversary of the date hereof.

    (b)        provided for in the Act.

    (c)            The consent in writing of the General Partner and all the
Limited Partners.

    (d)            The occurrence of any event which, under the Act, causes the
dissolution of a limited partnership.

        Section 8.2     Reconstitution. Upon the dissolution of the Partnership
as a result of an event described in Section 8.1(b) or 8.1(d) or, to the extent
permitted under the Act, the Partnership may be reconstituted and its business
continued without being wound up as provided in Section 8.03 of the Act, and the
provisions of Section 6.02 of the Act shall be applicable.

        Section 8.3     Liquidation and Termination. Upon dissolution of the
Partnership, unless reconstituted under Section 8.2, the General Partner or, if
the withdrawal of the General Partner caused the dissolution of the Partnership,
a person selected by any group of Limited Partners whose combined Sharing Ratios
are greater than 50%, shall act as liquidator or shall appoint one or more
liquidators who shall have full authority to wind up the affairs of the
Partnership and make final distribution as provided herein. The liquidator shall
continue to operate the Partnership properties with all of the power and
authority of the General Partner (including without limitation the power to sell
all or substantially all of the assets of the Partnership as provided in Section
5.1). The steps to be accomplished by the liquidator are as follows:

        (a)     As promptly as possible after dissolution and again after final
liquidation, the liquidator, if requested by any Partner, shall cause a proper
accounting to be made by the Partnership’s independent accountants of the
Partnership’s assets, liabilities and operations through the last day of the
month in which the dissolution occurs or the final liquidation is completed, as
appropriate.

        (b)     The liquidator shall pay all of the debts and liabilities of the
Partnership (including all expenses incurred in liquidation) or otherwise make
adequate provision therefor (including without limitation the establishment of a
cash escrow fund for contingent liabilities in such amount and for such term as
the liquidator may reasonably determine). After making payment or provision for
all debts and liabilities of the Partnership and after making adjustments for
all profits, losses and distributions for the taxable year, the Partners’
Capital Accounts shall then be adjusted by (i) assuming the sale of all
remaining assets of the Partnership for cash at their respective fair market
values (as determined by an appraiser selected by the liquidator) as of the date
of termination of the Partnership and (ii) debiting or crediting each Partner’s
Capital Account with its respective share of the hypothetical gains or losses
resulting from such assumed sales in the same manner as each such Capital
Account would be debited or credited with gains or losses on actual sales of
such assets. The liquidator shall then by payment of cash or property (valued as
of the date of termination of the Partnership at its fair market value by the
appraiser selected in the manner provided above) distribute to the Partners such
amounts as are required to pay the positive balances of their respective Capital
Accounts. Such a distribution shall be in cash or in kind as determined by the
liquidator. The liquidator shall have authority to either (A) sell all or a
portion of the Partnership’s assets and distribute the net proceeds or (B)
distribute the Partnership’s assets to the Partners in such manner as the
liquidator may deem appropriate. Any distribution to the Partners in liquidation
of the Partnership shall be made by the later of either the end of the taxable
year in which the liquidation occurs or 90 days after the date of such
liquidation. For purposes of the preceding sentence, the term “liquidation”
shall have the same meaning as set forth in Treasury Regulation §
1.704-1(b)(2)(ii) as in effect at such time. Each Partner shall have the right
to designate another person to receive any property which otherwise would be
distributed in kind to that Partner pursuant to this Section 8.3.

        (c)     Except as expressly provided herein, the liquidator shall comply
with any applicable requirements of the Act and all other applicable laws
pertaining to the winding up of the affairs of the Partnership and the final
distribution of its assets.

        (d)     Notwithstanding any provision in this Agreement to the contrary,
no Partner shall be obligated to restore a deficit balance in its Capital
Account at any time.

        The distribution of cash and/or property to the Partners in accordance
with the provisions of this Section 8.3 shall constitute a complete return to
the Partners of their Capital Contributions and a complete distribution to the
Partners of their interest in the Partnership and all Partnership property.


ARTICLE IX


ASSIGNMENTS OF INTERESTS

        Section 9.1     Restrictions on Transfer.

        (a)     No Partner, any spouse of any Partner who is a natural person,
any executor, administrator, guardian or other personal representative of any
natural person who has become deceased or subject to disability of any Partner,
or any legal representative, agent or assignee of any Partner or any spouse of
any Partner who is a natural person, as the case may be, shall, directly or
indirectly, sell, transfer, assign, make gifts of, or in any manner dispose of
or alienate (“Transfer”) any Partnership Interest in the Partnership or
membership interest in the Partnership’s general partner (collectively, the
“Ownership Units”), or any right or interest therein, to any person without the
prior written consent of each of the other Partners (which consent may be
withheld by such Partners in their sole and absolute discretion) unless (i) the
Transfer is of a Partner’s entire interest in its entire Ownership Unit to a
single transferee, and (ii) the Transfer made in accordance with this Article
IX. A Partner may pledge or otherwise grant a security interest in its
Partnership Interest or Ownership Units, or any right or interest therein, but
any transfer of such Partnership Interest or Ownership Units in realization or
satisfaction of such pledge or security interest is a Transfer within the
meaning of this Section 9.1 and subject to this Article IX.

        (b)     Anything in this Agreement to the contrary notwithstanding, no
Transfer of an Ownership Unit otherwise permitted or required by this Agreement
shall be made unless such Transfer is in compliance with federal and state
securities laws, including without limitation the Securities Act. In connection
with any Transfer or proposed Transfer of an Ownership Unit, if requested by the
Partnership, before such Transfer the holder of such an Ownership Unit proposing
to effect such Transfer shall provide to the Partnership either (i) a written
opinion of legal counsel who shall be reasonably satisfactory to the
Partnership, addressed to the Partnership and satisfactory in form and substance
to the Partnership, to the effect that the proposed Transfer of an Ownership
Unit may be effected without registration under the Securities Act and
applicable state securities laws, or (ii) a “no-action” letter from the staff of
the SEC to the effect that the distribution of such securities without
registration under the Securities Act will not result in a recommendation by the
staff of the SEC that action be taken in respect thereof, or a combination of
(i) and (ii) hereof.

        (c)     Anything in this Agreement to the contrary notwithstanding,
unless otherwise agreed to in writing by each of the Partners, no Transfer of an
Ownership Unit otherwise permitted or required by this Agreement shall be
effective unless and until the transferee (and such transferee’s spouse, if
applicable) shall execute and deliver to the Partnership an Addendum Agreement
in the form attached hereto as Exhibit A (an “Addendum Agreement”) in which such
transferee (and such transferee’s spouse, if applicable) agrees to be bound by
this Agreement and to observe and comply with this Agreement and with all
obligations and restrictions imposed on Partners hereby. Each person to whom a
Transfer of an Ownership Unit is permitted by this Agreement, who receives a
Transfer of an Ownership Unit during the term of the Partnership, and who agrees
in writing to be bound by the provisions hereof, shall thereafter become a
“Partner” for all purposes of this Agreement.

        (d)     Transfers of an Ownership Unit may only be made in strict
compliance with all applicable terms of this Agreement, and any purported
Transfer of an Ownership Unit that does not so comply with all applicable
provisions of this Agreement shall be null and void and of no force or effect,
and the Partnership shall not recognize nor be bound by any such purported
Transfer and shall not effect any such purported Transfer on the transfer books
of the Partnership.

        (e)     Notwithstanding anything in this Agreement to the contrary, the
General Partner shall not transfer its Partnership Interest.

        (f)     Notwithstanding anything to the contrary in this Agreement or in
the Regulations, (i) prior to expiration of the two (2) year period commencing
on the date of this Agreement, (A) Sinclair shall not Transfer its Ownership
Interest in whole or in part to Emmis or to any third party, and (B) Emmis shall
not purchase or otherwise acquire Sinclair’s Ownership Interest in whole or in
part. This Section 9.1(f) shall not be amended, modified, terminated, waived or
restated unless written notice thereof is given to The LBJ Holding Company at
its address at 114 West 7th Street, Austin, Texas 78701, Attention: President.

        Section 9.2     Specific Performance. Each Partner acknowledges that it
shall be impossible to measure in money the damage to the Partnership or the
Partner(s), if any Partner or any transferee or any legal representative of any
Partner fails to comply with any of the restrictions or obligations imposed by
this Article IX, that every such restriction and obligation is material, and
that in the event of any such failure, the Partnership or the Partner(s) shall
not have an adequate remedy at law or in damages. Therefore, each party hereto
consents to the issuance of an injunction or the enforcement of other equitable
remedies against such Partner at the suit of an aggrieved party without the
posting of any bond or other security, to compel specific performance of all of
the terms of this Article IX and to prevent any disposition of an Ownership Unit
in contravention of any terms of this Article IX, and waives any defenses
thereto, including, without limitation, the defenses of: (i) failure of
consideration; (ii) breach of any other provision of this Agreement; and (iii)
availability of relief in damages.

        Section 9.3     Partners of Record, Related Matters. The Partnership and
the General Partner will be entitled to consider the owner of a Partnership
Interest as set forth in the records of the Partnership as the absolute owner
thereof for all purposes. Neither the Partnership nor the General Partner will
incur any liability for distributions of cash or other property made in good
faith to the owner of a Partnership Interest until such time as a written
assignment of such Partnership Interest and an Addendum Agreement has been
received and accepted by the Partnership and such assignment has been recorded
on the books of the Partnership. The Partnership and the General Partner may
refuse to accept a purported assignment of a Partnership Interest until the end
of the next succeeding quarterly or annual accounting period. No Partner shall
under any circumstances Transfer a Partnership Interest to a minor or
incompetent or any other person not qualified to become a Partner pursuant to
this Agreement. In no event will any purported Transfer of any Partnership
Interest, by operation of law or otherwise, require the Partnership or the
General Partner to account to more than one person with respect to such
transferred Ownership Unit. In the event of a permitted Transfer of a
Partnership Interest by a Partner, allocations between the assignor and assignee
of deductions, credits and income of the Partnership for federal, state and
local income tax purposes shall be based on the portion of the year during which
the assignor and assignee each owned such transferred Ownership Unit.

        Section 9.4     Call Option.

        (a)     At any time on or after the First Call Date (as defined below),
Emmis may elect to purchase Sinclair’s entire Ownership Unit (or the entire
Ownership Unit of each transferee of Sinclair, if Sinclair has voluntarily or
involuntarily transferred its Ownership Unit) by providing written notice (the
“Call Notice”) of its intent to exercise its rights under this Section 9.4.

        (b)     The purchase price for a purchase pursuant to this Section 9.4
will equal the sum of:

(i)  

49.9% of the amount calculated by multiplying 18 times EBITDA (as defined below)
for the 12 consecutive calendar month period immediately prior to the date Emmis
exercises its right of purchase under this Section 9.4 by providing the Call
Notice;


          plus


(ii)  

Sinclair’s Net Additional Capital and Additional Capital Return Amount, if any,
as of the closing date of Emmis’ acquisition of the Sinclair Ownership Unit
pursuant to this Section 9.4;


          plus


(iii)  

49.9% of the Available Cash, if any, as of the last end of the month occurring
not less than 30 days prior to the closing date for the acquisition;


          minus


(iv)  

49.9% of the outstanding balance of any Partnership indebtedness for borrowed
money as of the closing date of Emmis’ acquisition of the Sinclair Ownership
Unit pursuant to this Section 9.4.


          minus


(v)  

49.9% of Emmis’ Net Additional Capital and Additional Capital Return Amount, if
any, as of the closing date of Emmis’ acquisition of the Sinclair Ownership Unit
pursuant to this Section 9.4.


For purposes of determining the purchase price under this Section 9.4(b),
“EBITDA” for any period will mean the Partnership’s net income for such period
(as determined in accordance with accounting principles generally accepted in
the United States applied in a manner consistent with the preparation of Emmis’
audited financial statements) after adjusting such net income to (I) add back
interest on indebtedness (including investment interest), income taxes, loss on
sale or other disposition of fixed assets, depreciation and amortization, (II)
subtract investment income and gain on sale or other disposition of fixed
assets, and (III) eliminate extraordinary items and the cumulative effect of
changes in accounting principles.

        (c)     For purposes of this Section 9.4, the “First Call Date” is the
later of:

(i)  

January 1, 2008; or


(ii)  

January 1, 2009, if on or before the date in Section 9.4(c)(i) Emmis receives
written notice from Sinclair of Sinclair’s election to delay the First Call Date
pursuant to this Section 9.4(c)(ii).


        Section 9.5     Right of First Refusal; Tag-Along; Involuntary Transfer
Option.

        (a)     Subject to compliance with Section 9.1, if a Limited Partner
(the “Receiving Partner”) receives a bona fide written offer from a third party
other than an Affiliate of the Receiving Partner (the “Buyer”) to purchase all
or part of its Ownership Unit or all or a part of its Partnership Interest and
the Receiving Partner desires to accept such offer, the Receiving Partner shall,
as a condition precedent to its right to do so, by notice in writing, inform the
other Limited Partner or Limited Partners (the “Other Partners”) of the receipt
of such offer, the identity of the Buyer, the offered price (the “Specified
Price”) for the Ownership Unit or Partnership Interest, as applicable, that are
the subject of such offer (the “Offered Interest”) and all other terms and
conditions of such offer and shall (i) offer to sell to the Other Partners their
Proportionate Share of the Offered Interest, and (ii) include the binding offer
of the Buyer to purchase a Proportionate Share of the Other Partners’ Ownership
Units (the “Tag-Along Interest”), in each case at the Specified Price (applied
proportionately based on the applicable Sharing Ratios) and on the same terms
offered by the Buyer. Each Other Partner, at its option, shall have the right,
but not the obligation, either to (A) purchase its Proportionate Share of such
Offered Interest at the Specified Price or (B) sell the Tag-Along Interest at
its pro rata share of the Specified Price to the Buyer, and shall give notice in
writing to the Partnership and the Receiving Partner within thirty (30) days of
the Other Partners’ receipt of such offer of its election. If one or more of the
Other Partners declines to purchase its Proportionate Share of the Offered
Interest, the Receiving Partner shall notify the Other Partners who elected to
purchase their Proportionate Share of the declining Other Partner’s election,
and such Other Partners shall have ten (10) days from their receipt of this
notice to notify the Receiving Partner of their election to purchase their
Proportionate Share of the Ownership Units or Partnership Interests the
declining Other Partner declined to purchase. This procedure shall continue
until (i) the Other Partners have elected to purchase all of the Offered
Interest or (ii) all of the Offered Interest has been so offered to the Other
Partners and the Other Partners collectively have not elected to purchase all of
the Offered Interest.

        (b)     If, following the procedures set forth in Section 9.5(a), the
Other Partners elect not to purchase all of the Offered Interest so offered for
sale (with a failure to notify the Receiving Partner of the election to purchase
within the 30-day or 10-day, as applicable, period specified in Section 9.5(a)
being deemed an election not to purchase), the Receiving Partner shall (subject
to Section 9.5(a)), during a three-month period commencing after the expiration
of such 30-day period, be free to sell that portion of the Offered Interest not
purchased by the Other Partners to the Buyer, on the terms and provisions
specified in its original notice of intention, and if such portion of the
Offered Interest is not so disposed of within such three-month period, the
Receiving Partner shall continue to own and hold such Offered Interest, and its
remaining Ownership Unit subject to the terms and provisions of this Agreement.

        (c)     No Other Partner shall be entitled to sell its Tag-Along
Interest unless the Other Partners collectively do not, following the procedures
set forth in Section 9.5(a), purchase all of the Offered Interest. If the Other
Partners do not purchase all of the Offered Interest, any of the Other Partners
may elect to sell its Tag-Along Interest to the Buyer pursuant to this Section
9.5. Any Other Partner so electing shall (i) furnish to the Receiving Partner
such information as the Receiving Partner shall reasonably request and otherwise
cooperate with the Receiving Partner in order to facilitate the sale and (ii)
agree to pay (or reimburse to the Receiving Partner) a portion of all expenses
incurred by the Receiving Partner, including without limitation, filing fees, if
any, and the fees and disbursements of professionals and experts retained by the
Receiving Partner in connection with such sale, equal to the aggregate of such
expenses multiplied by a fraction, the numerator of which is the percentage of
all of the Ownership Unit represented by the Tag-Along Interest and the
denominator of which is the sum of the percentage of the Ownership Unit
represented by the Offered Interest and the Tag-Along Interest. All such
expenses shall be paid or reimbursed on demand against presentation to the Other
Partners of invoices therefor.

        (d)     Upon the bankruptcy, dissolution, death, adjudication of
incompetence or other similar event of a Partner or a foreclosure or other
realization of a pledge or other security interest which results in an
involuntary transfer of the Partner’s Partnership Interest, the other Limited
Partner or Limited Partners shall have an irrevocable option to purchase the
entire Ownership Unit of the transferring Partner, exercisable within 30 days
after receipt by such other Limited Partner or Limited Partners of actual notice
of the event giving rise to the involuntary transfer. The purchase price for any
purchase pursuant to this Section 9.5(d) shall be calculated in the manner
provided in Section 9.4(b), except that (i) in the case of a purchase of Emmis’
Ownership Unit, all references to 49.9% will be deemed to be 50.1%, the
reference in Section 9.4(b)(iii) to Sinclair’s Net Additional Capital and
Additional Capital Return Amount will be deemed to be to Emmis’ Net Additional
Capital and Additional Capital Return Amount and the reference in Section
9.4(b)(v) to Emmis’ Net Additional Capital and Additional Capital Return Amount
will be deemed to be to Sinclair’s Net Additional Capital and Additional Capital
Return Amount, and (ii) in the case of the purchase of a partial Ownership Unit
as a result of realization on a pledge, the total purchase price will be pro
rated based on the portion of the Ownership Unit purchased.

        Section 9.6     Closings.

        (a)     Location and Time Periods. The closing of any sale of any (i)
Ownership Units pursuant to Section 9.4 of this Agreement; (ii) Offered Interest
pursuant to Section 9.5 of this Agreement; or (iii) Tag-Along Interest pursuant
to Section 9.5 of this Agreement (each event individually referred to herein as
a “Closing”) shall be held at the principal offices of the Partnership, unless
otherwise mutually agreed, and (A) in the instance of a sale of any Ownership
Units pursuant to Section 9.4 of this Agreement, on a mutually acceptable date
not more than, sixty (60) days after the receipt by Sinclair of the notice of
election to purchase by Emmis, or (B) in the instance of a sale of any Offered
Interest or Tag-Along Interest pursuant to Section 9.5 of this Agreement, on a
date mutually acceptable by the Partners not more than fifteen (15) days
following the expiration of the last thirty (30) day or ten (10) day, as
applicable, period specified in Section 9.5 of this Agreement; provided,
however, that the sixty (60) day period referenced in clause (A) and the fifteen
(15) day period referenced in clause (B) may be extended if the sole reason for
such extension is the need to obtain regulatory consent to or approval for any
such sale from the Federal Communications Commission under the Communications
Act of 1934, as amended, and any such extension shall be limited to the shortest
period of time within which such regulatory consent or approval may be obtained
without undue expense or effort. Following the date of Closing, any Partner
selling any Ownership Units pursuant to this Article IX shall have no further
rights to any distributions in respect of the Ownership Units thus sold (whether
or not such distributions relate to income realized prior to or after the date
of the Closing) and all such rights shall vest in the party purchasing such
Ownership Units. As of the effective date of any transfer permitted hereunder by
any Partner selling any Ownership Units pursuant to this Article IX of all of
such Partner’s Ownership Units being transferred under this Article IX, such
selling Partner’s rights and obligations hereunder shall terminate except as to
the provisions of this Agreement that specifically survive a Partner’s
withdrawal. The purchase price payable by the party purchasing such Ownership
Units pursuant to this Article IX upon its purchase of any Ownership Units
pursuant to this Article IX shall be paid in cash in full at the Closing.

        (b)     Closing Adjustments. At the Closing, any closing adjustments
which are then usual and customary shall be made between the purchasing party
and the selling party as of the date of Closing. The price to be paid for the
selling Partner’s Ownership Unit with respect to a purchase under Section 9.5(a)
also shall be adjusted by the following: (i) the aggregate amount of all
additional capital contributions, made by the selling Partner with respect to
the transferred Ownership Unit between the date as of which the price for such
interest was established and the date of the Closing and (ii) the aggregate
amount of all distributions made to the selling Partner with respect to the
transferred Ownership Unit during such period. Any Limited Partner transferring
its Ownership Unit shall transfer such interest free and clear of any liens,
encumbrances or any interests of any third party and shall execute or cause to
be executed any and all documents required to fully transfer such interest to
the acquiring Partner, including, but not limited to, any documents necessary to
evidence such transfer, and all documents required to release any interest of a
Partner’s spouse or any other party who may claim an interest in such Partner’s
Ownership Unit. Any monetary default by the selling Partner must be cured out of
the proceeds from such sale at the Closing. The Partnership shall use reasonable
efforts (at no cost to the Partnership other than incidental transaction costs
such as attorneys’ fees for reviewing proposed release documents) to obtain the
release of the transferring Partner from any liability for Partnership
indebtedness or obligations.

        (c)     Foreign Person Affidavit or Withholding Certificate. At the
Closing the selling Partner shall deliver to the purchasing Partner either (i)
an affidavit in the form specified in the Treasury Regulations Section
1.1445-2(b)(2)(iii) or otherwise in form satisfactory to the purchasing Partner,
that the selling Partner is not a “foreign person” within the meaning of Section
1445(e)(3) of the Internal Revenue Code or other provision of law, or (ii) a
withholding certificate issued by the Internal Revenue Service pursuant to
Section 1445 of the Internal Revenue Code. If the selling Partner fails to
deliver such an affidavit or certificate, or if the purchasing Partner has
actual knowledge that any such affidavit is not accurate, or if the certificate
delivered by the selling Partner indicates that withholding is required, the
purchasing Partner may deduct and withhold from the purchase price for the
Ownership Unit the percentage of the purchase price required by Section 1445 of
the Internal Revenue Code and the amount so withheld shall be deemed to have
been paid by the purchasing Partner as part of the purchase price. If any sums
are withheld pursuant to this provision, the purchasing Partner shall remit the
sums so withheld to and file the required forms with the Internal Revenue
Service or other applicable government agency and, in the event of any claimed
over-withholding, the selling Partner shall be limited to an action against the
Internal Revenue Service or other applicable government agency for refund and
hereby waives any claim or right of action against the purchasing Partner on
account of such withholding.


ARTICLE X


MISCELLANEOUS

        Section 10.1     Notices. All notices, elections, demands or other
communications required or permitted to be made or given pursuant to this
Agreement shall be in writing and shall be considered as properly given or made
if given by (a) personal delivery, (b) United States mail, or (c) expedited
delivery service with proof of delivery, addressed to the respective
addressee(s). Any Partner may change its address by giving notice in writing to
the other Partners of its new address. In addition, any method of notice
permitted under the Regulations will be deemed effective notice under this
Agreement, and any notice address provided under the Regulations with respect to
a Partner shall be used when giving notice under this Agreement.

        Section 10.2     Amendment. This Agreement may be changed, modified or
amended only by an instrument in writing executed by the General Partner and all
the Limited Partners.

        Section 10.3     Partition. Each of the Partners hereby irrevocably
waives for the term of the Partnership any right that such Partner may have to
maintain any action for partition with respect to the Partnership property.

       Section 10.4      Entire Agreement. This Agreement and the General
Partner Regulations, together, constitute the full and complete agreement of the
parties hereto with respect to the subject matter hereof.

        Section 10.5     Severability. Every provision in this Agreement is
intended to be severable. If any term or provision hereof is illegal or invalid
for any reason whatsoever, such illegality or invalidity shall not affect the
validity of the remainder of this Agreement.

        Section 10.6     No Waiver. The failure of any Partner to insist upon
strict performance of a covenant hereunder or of any obligation hereunder,
irrespective of the length of time for which such failure continues, shall not
constitute a waiver of such Partner’s right to demand strict compliance in the
future. No consent or waiver, express or implied, to or of any breach or default
in the performance of any obligation hereunder shall constitute a consent or
waiver to or of any other breach or default in the performance of the same or
any other obligation hereunder.

        Section 10.7     Applicable Law. This Agreement and the rights and
obligations of the parties hereunder shall be governed by and interpreted,
construed and enforced in accordance with the laws of the State of Texas,
without regard to principles of conflicts of laws thereof.

        Section 10.8      Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legal representatives, successors and assigns; provided, however, that no
Partner may sell, assign, transfer or otherwise dispose of all or any part of
its rights or interest in the Partnership or under this Agreement except in
accordance with Article IX.

        Section 10.9     Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be an original and all of which shall
constitute but one and the same document.

      Section 10.10.....Dispute Resolution.

        (a)     Any dispute arising between or among Partners out of or relating
to this Agreement shall be resolved in accordance with the procedures specified
in this Section 10.10, which shall be the sole and exclusive procedures for the
resolution of any such disputes.

        (b)     The Partners shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement promptly by negotiation between
executives or other persons who have authority to settle the dispute. Any
Partner may give any other Partner or Partners written notice of any dispute not
resolved in the normal course of business (a “Dispute Notice”). Within 15 days
after delivery of the Dispute Notice, the receiving Partner or Partners shall
submit to the sending Partner a written response. The Dispute Notice and the
response each shall include (i) a statement of each such Partner’s position and
a summary of arguments supporting that position, and (ii) the name and title of
the executive or other representative who will represent that Partner and the
name of any other person who will accompany the executive or other
representative at the meeting or meetings hereinafter contemplated in this
Section 10.10. Within 30 days after delivery of the Dispute Notice, the
executives or other representatives of the Partners involved in or parties to
the related dispute shall meet at a mutually acceptable time and place, and
thereafter as often as they mutually deem necessary, to attempt to resolve the
dispute. All reasonable requests for information made by one Partner to the
other shall be honored in a timely manner.

        (c)     If a dispute has not been resolved within 45 days after delivery
of the related Dispute Notice, or if the Partners involved in or parties to such
dispute fail to meet within 30 days after delivery of the Dispute Notice, any of
such Partners may initiate arbitration of the dispute in the manner hereinafter
provided.

        (d)     Any dispute arising between or among Partners out of or relating
to this Agreement or the breach, termination or validity of any provision
hereof, which has not been resolved by the non-binding procedure hereinabove
provided within 45 days after delivery of the related Dispute Notice, shall be
settled by arbitration in accordance with the then current rules of the American
Arbitration Association by a sole independent and impartial arbitrator, which
arbitrator shall be appointed by mutual agreement of the Partners that are
involved in or parties to the dispute or, if they fail to do so within 90 days
after delivery of the Dispute Notice as provided herein, the Chief Judge of the
United States District Court for the Southern District of Indiana, Indianapolis
Division, shall be asked to select and appoint such an arbitrator. The
arbitration shall be governed by the United States Arbitration Act, 9 U.S.C. §
1-16, and judgment upon any award rendered by the arbitrator may be entered by
any court having jurisdiction thereof. The place of arbitration shall be
Indianapolis, Indiana. The arbitrator is not empowered to award damages in
excess of compensatory damages and each Partner hereby irrevocably waives any
right to recover such excess damages with respect to any dispute resolved by
arbitration.

        (e)     The procedures specified in this Section 10.10 shall be the sole
and exclusive procedures for the resolution of disputes arising between or among
Partners arising out of or relating to this Agreement; provided, however, that a
Partner, without prejudice to the above procedures, may file a complaint for
statute of limitations reasons, or to seek a preliminary injunction or other
provisional judicial relief, if in its sole judgment such action is necessary to
avoid irreparable damage or to preserve the status quo. Despite such action the
Partners will continue to participate in good faith in the procedures specified
in this Section 10.10.

        (f)     All applicable statutes of limitation and defenses based upon
the passage of time shall be tolled while the procedures specified in this
Section 10.10 are pending. The Partners will take such action, if any, required
to effectuate such tolling.

        (g)     Each Partner is required to continue to perform its obligations
under this Agreement pending final resolution of any dispute arising out of or
relating to this Agreement.

        (h)     All negotiations pursuant to this Section 10.10 shall be
confidential and treated as compromise and settlement negotiations for purposes
of the Federal Rules of Evidence and applicable state rules of evidence.

        Section 10.11     No Third Party Beneficiaries. Nothing in this
Agreement is intended to, or shall confer upon any person other than the
Partnership and the Partners any rights, remedies or benefits whatsoever.

        Section 10.12     Referral of Business Opportunities; Noncompetition.

        (a)     Each Limited Partner agrees that it will refer to the
Partnership any and all business opportunities that may present themselves or
become known to such Limited Partner or its Affiliates to own, acquire, lease,
operate, manage or otherwise provide goods or services to or in connection with
AM or FM radio stations listed in the Ratings Quarterly Report prepared by
Arbitron Ratings Company or any successor as within the Austin, Texas Metro
Survey Area, other than the radio stations owned by the Partnership
(collectively, “Business Opportunities”). Promptly after becoming aware of a
Business Opportunity that is subject to the referral obligation set forth in the
preceding sentence, each Limited Partner will provide the other Limited Partner
with a written notice and description of such Business Opportunity. The other
Limited Partner shall have a period of 60 days from the effective date of such
notice to consider such Business Opportunity, and such Limited Partner shall
have the right to cause the Partnership to pursue such Business Opportunity by
notifying the referring Limited Partner in writing of its intent to cause the
Partnership to do so. If the other Limited Partner has not notified the
referring Limited Partner of its intention within such 60-day period, or if the
other Limited Partner notifies the referring Limited Partner that it does not
intend to cause the Partnership to pursue such Business Opportunity at any time,
the referring Limited Partner (or any Affiliate thereof) shall be free to pursue
such Business Opportunity for its (or such Affiliate’s) own account without
breaching or violating this Agreement or any fiduciary duties that may arise
under applicable law.

        (b)     Each Limited Partner agrees that other than as provided in
Section 10.12(a), neither such Limited Partner nor any of its Affiliates will,
directly or indirectly, engage or participate in, own any interest in, perform
any service for, or act in any other capacity for any business or organization
that engages or participates, directly or indirectly, in the business of owning,
leasing, managing or operating FM or AM radio stations listed in the Ratings
Quarterly Report prepared by Arbitron Ratings Company or any successor as within
the Austin, Texas Metro Survey Area, other than the radio stations owned by the
Partnership.

        (c)     Each Limited Partner regards the restrictions contained in this
Section 10.12 as reasonable in scope, duration and geographic territory and as
reasonably designed to provide the other Limited Partners and the Partnership
with limited, legitimate, and reasonable protection against diminution of the
value of the Partnership attributable to any actions of any Limited Partner or
its Affiliates contrary to such restrictions. Each Limited Partner acknowledges
that irreparable damage would occur in the event any of the provisions of this
Section 10.12 were breached and accordingly agrees that the Partnership and its
other Limited Partner shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Section 10.12, and shall be entitled
to enforce specifically the provisions of this Section 10.12, in any court of
the United States or any state thereof having jurisdiction, in addition to any
other remedy to which the Partnership or such other Limited Partners may be
entitled under this Agreement or at law or in equity. It is the intent and
understanding of the Limited Partners that if, in any action before any court or
other governmental entity legally empowered to enforce the provisions of this
Section 10.12, any term, restriction, covenant, or promise in this Section 10.12
is found to be unreasonable and for that reason unenforceable, then such term,
restriction, covenant, or promise shall be deemed modified consistently with the
remainder of this Agreement to the extent necessary to make it enforceable by
such court or other governmental entity.

        (d)     The covenants of the Limited Partners contained in this Section
10.12 are ancillary to and independent of any other provision of this Agreement,
and the existence of any claim or cause of action of a Limited Partner against
the Partnership or any other Limited Partner or Affiliate of a Limited Partner,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Partnership of the covenant of such Limited
Partner contained in this Section 10.12.

        (e)     Nothing contained in this Section 10.12 shall be construed to
prohibit a Limited Partner from investing in stock or other securities listed on
a national securities exchange or actively traded in the over-the-counter market
of any person engaged in a business or activity competitive with the business of
the Partnership, provided that (i) such Limited Partner shall not perform any
services on

behalf of, or in the operation of the affairs of, such person; and (ii) such
Limited Partner’s beneficial ownership interest in the stock or other securities
of such person shall not exceed two percent (2%) of the issued and outstanding
stock or other securities of such person.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    GENERAL PARTNER: Sharing Ratio: 0.80952% RADIO AUSTIN MANAGEMENT, L.L.C.
By: Emmis Operating Company, Manager

    By:
Name:
Title:


      LIMITED PARTNERS: Sharing Ratio: 49.69443% EMMIS OPERATING COMPANY     By:
Name:
Title      

Address:

40 Monument Circle, Suite 700
Indianapolis, Indiana 46204

Sharing Ratio: 49.49605% SINCLAIR TELECABLE, INC.     By:
Name:
Title:
     

Address:

6158 Yellow Birch Court
Avon, Indiana 46123

[Exhibits Omitted]